     Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 1 of 21




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

RESTORE ROBOTICS, LLC,
and RESTORE ROBOTICS
REPAIRS, LLC,

      Plaintiffs,

v.                                               Case No. 5:19cv55-TKW-MJF

INTUITIVE SURGICAL, INC.,

     Defendant.
_______________________________/

                    ORDER DENYING MOTION TO DISMISS

      This antitrust case is before the Court on Defendant’s motion dismiss (Doc.

16) Plaintiffs’ amended complaint under Fed. R. Civ. P. 12(b)(6). Plaintiffs filed a

response in opposition to the motion (Doc. 18) to which Defendant filed a reply

(Doc. 24). No hearing is necessary to rule on the motion.

                                 I. Background

      Defendant manufactures and sells surgical robots and related instruments—

including the da Vinci robot system and the EndoWrist instruments used with the

system—to hospitals and surgical centers around the world. According to Plaintiffs,

Defendant has monopoly power in the worldwide market for the sale of surgical

robots and it uses this power to exclude competition and maintain prices for the da

Vinci robot system at supracompetitive levels.
     Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 2 of 21




        Plaintiffs provides parts and service for the maintenance of surgical robots

and related instruments, and they claim that Defendant uses its monopoly power in

the primary market for surgical robots to acquire and maintain monopoly power in

the aftermarkets for the maintenance and repair of the surgical robots and related

instruments. Plaintiffs allege eight separate but related antitrust claims in their

amended complaint:          monopolization (Counts One and Five) and attempted

monopolization (Counts Two and Six) of the da Vinci robot service aftermarket and

the EndoWrist instrument repair and replacement aftermarket in violation of 15

U.S.C. §2, and tying (Counts Three and Seven) and exclusive dealing (Counts Four

and Eight) in each of those aftermarkets in violation of 15 U.S.C. §1.

                                         II. Analysis

        “Rule 12(b)(6) dismissals are particularly disfavored in fact-intensive antitrust

cases,” Spanish Broad. Sys. of Fla. v. Clear Channel Communs., 376 F.3d 1065,

1070 (11th Cir. 2004) (citation omitted), but the parties agree that the general

Twombly1-Iqbal2 standard governs the Court’s review of the legal sufficiency of the

amended complaint. Under that standard, the amended complaint will survive

Defendant’s motion to dismiss if the well-pleaded factual allegations in the amended

complaint “state a claim to relief that is plausible on its face.” Twombly, 550 U.S.


    1
        Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).
    2
        Ashcroft v. Iqbal, 556 U.S. 662 (2009).

                                                  2
      Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 3 of 21




at 570; see also Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1333 (11th Cir.

2010) (citations and quotation marks omitted) (“Plausibility is the key, as the well-

pled allegations must nudge the claim across the line from conceivable to

plausible.”).

          Plaintiff alleged antitrust violations under both section 1 and section 2 of the

Sherman Act, 15 U.S.C., et seq. Section 1 makes unlawful “[e]very contract,

combination in the form of trust or otherwise, or conspiracy, in restraint of trade or

commerce among the several States, or with foreign nations.” Section 2 makes it

unlawful to “monopolize, or attempt to monopolize, or combine or conspire with

any other person or persons to monopolize any part of the trade or commerce among

the several States, or with foreign nations.”

          A. Section 1 Claims (Counts Three, Four, Seven and Eight)

          Generally, to state a claim under section 1 of the Sherman Act, a plaintiff must

allege that the defendant (1) entered into an anticompetitive agreement (2)

proximately causing antitrust injury (3) in a relevant market.3 See Jacobs, 626 F.3d


      3
         Arguably, a plaintiff alleging a section 1 claim also has to allege that the defendant’s
conduct has “no pro-competitive benefit or justification” if (as appears to be the case here) the
claim is subject to the rule-of-reason standard of review. Spanish Broad Sys., 376 F.3d at 1071;
see also Ill. Tool Works Inc. v. Indep. Ink, Inc., 547 U.S. 28, 42 (2006) (“[T]ying arrangements
involving patented products should be evaluated under the [rule of reason] rather than under the
per se rule[.]”); Midwestern Waffles, Inc. v. Waffle House, Inc., 734 F.2d 705, 711 (11th Cir. 1984)
(“[E]xclusive dealing arrangements are to be analyzed under the rule of reason.”). Defendant does
not argue that Plaintiffs failed to allege the absence of any pro-competitive justification and, on
that issue, Plaintiffs alleged that “[q]uality control is not a valid business justification for excluding
third parties from servicing da Vinci robots” because Defendant already entrusts its distributor’s

                                                    3
      Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 4 of 21




at 1336; Spanish Broad. Sys., 376 F.3d at 1071-72. Here, Defendant claims that

Plaintiffs failed to adequately plead any of these elements. The Court disagrees.

         1. Anticompetitive Agreements

         Plaintiffs alleged two distinct, but related, claims of anticompetitive

agreements—tying4 and exclusive dealing. Each is discussed in turn.

         a. Tying

         A tying arrangement is “an agreement by a party to sell one product [or

service] but only on the condition that the buyer also purchases a different (or tied)

product [or service].” Amey, Inc. v. Gulf Abstract & Title, Inc., 758 F.2d 1486, 1502

(11th Cir. 1985) (quoting Northern Pacific Railway Co. v. United States, 356 U.S.

1, 5 (1958)). “[T]he essence of illegality in a tying arrangement is the wielding of

monopolistic leverage; a seller exploits his dominant position in one market to

expand his empire into the next.” Kypta v. McDonald’s Corp., 671 F.2d 1282, 1284

(11th Cir. 1982) (quoting Times-Picayune Publishing Co. v. United States, 345 U.S.

594, 611 (1953)). The elements of an illegal tying arrangement are:




toolkit to third-party distributors and Plaintiffs use “certified field service engineers with prior
training and experience” with Defendant to work on the surgical robots. See Doc. 14, at 20 (¶60)
(emphasis added). Accordingly, to the extent Plaintiffs were required to allege that Defendant’s
conduct has no pro-competitive benefit or justification, the Court finds that they adequately did
so.
     4
        Here, although multiple tying arrangements are alleged among the da Vinci robot systems,
robot maintenance services, robot replacement parts, and the EndoWrist instruments, the Court
will refer to them as a single tying arrangement based on their interrelated nature.

                                                 4
     Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 5 of 21




      (1) a tying and a tied product[,] (2) evidence of actual coercion by the
      seller that in fact forced the buyer to purchase the tied product[,] (3)
      that the seller have sufficient market power in the tying product market
      to force the buyer to accept the tied product[,] (4) anticompetitive
      effects in the tied market[,] and (5) involvement of a not insubstantial
      amount of interstate commerce in the tied product market.

Amey, 758 F.2d at 1502-03 (citation, quotation marks, and original alteration

omitted). Defendant only challenges the second, third, and fourth elements in its

motion to dismiss.

      With respect to the second element, actual coercion may be satisfied “by

showing that the facts and circumstances surrounding the transaction as a practical

matter forced the buyer into purchasing the tied product.” Tic-X-Press, Inc. v. Omni

Promotions Co., 815 F.2d 1407, 1418 (11th Cir. 1987). Here, Plaintiffs have not

attached a copy of Defendant’s standard sales or lease agreement to their amended

complaint and they have offered no direct evidence of the subjective perceptions of

Defendant’s customers; however, this is not fatal (or surprising because Plaintiffs

are Defendant’s competitors, not its customers) because the amended complaint

includes allegations from which actual coercion can be plausibly inferred. See, e.g.,

Doc. 14, at 17-18 (¶¶51-52) (referencing the service agreement requiring customers

to purchase service for Defendant’s products from Defendant), 23 (¶72) (restricting

customer use of the purchased products and requiring Defendant’s approval for “any

repairs or service during or after th[e] usage limit”).     Accordingly, Plaintiffs

adequately alleged this element.

                                         5
     Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 6 of 21




      With respect to the third element, Defendant disputes the existence of the

aftermarkets alleged by Plaintiffs. However, as discussed below, Plaintiffs plausibly

established the existence of the aftermarkets identified in the amended complaint.

      With respect to the fourth element, anticompetitive effects, the plaintiff is

required to show that “the combined price for the tying and tied products was greater

than if they had been sold independently.” Metzler v. Bear Auto. Serv. Equip. Co.,

SPX, 19 F. Supp. 2d 1345, 1361 (S.D. Fla. 1998) (citing Kypta v. McDonald’s Corp.,

671 F.2d 1282, 1285 (11th Cir. 1982)). Here, although Defendant argues that the

allegations in the amended complaint regarding the independent pricing of the

services are insufficient because they rely on the prices for the services provided by

Plaintiff which are more limited than the services provided by Defendant, see Doc.

16, at 32 n.12, these allegations are sufficient, under the circumstances, to withstand

Defendant’s motion to dismiss.

      Accordingly, Plaintiffs have adequately alleged tying.

      b. Exclusive Dealing

      An exclusive dealing arrangement is permissible (and not a violation of the

antitrust laws) unless it forecloses competition in the relevant market. See Tampa

Elec. Co. v. Nashville Coal Co., 365 U.S. 320, 333 (1961). Courts are required to

pay attention to the “practical effect” of exclusive dealing arrangements, and the

Eleventh Circuit has held that courts should “consider ‘market realities’ rather than


                                          6
     Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 7 of 21




‘formalistic distinctions.’” McWane, Inc. v. FTC, 783 F.3d 814, 834-35 (11th Cir.

2015). Here, Defendant alleges that the arrangements with its customers are not

exclusive and that the aftermarkets in which they allegedly foreclose competition do

not exist for antitrust purposes. The Court disagrees.

         Defendant’s challenge to the arrangements’ exclusivity rests on the sort of

formalism that both the Supreme Court and the Eleventh Circuit have eschewed. As

with the tying claims, Plaintiffs have provided sufficient factual support to plausibly

allege that Defendant’s arrangements with its customers are—for practical

purposes—exclusive. According to Plaintiffs, the arrangements (which also tie the

da Vinci robots to services and products in the aftermarkets) span at least four years,

involve costs in the hundreds of thousands of dollars, see Doc. 14, at 17 (¶51), restrict

customer use of purchased products, and require Defendant’s approval for servicing,

id. at 23 (¶72), thereby creating a market reality in which Defendant’s customers

cannot, without expense and difficulty, turn to its competitors in the aftermarkets.5

In other words, as alleged, the arrangements have the practical effect of excluding

dealing to the point of harm to competition.




     5
        Defendant points to the alleged avoidance of the one-year warranty on the entire da Vinci
robot that befalls customers who accept service on the robot’s parts from anyone other than
Defendant as evidence that the arrangements are not formalistically exclusive. However, this
allegation just as easily supports the position that as a practical matter, the arrangements are
exclusive because customers who opt for a competitor suffer a significance consequence.

                                               7
     Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 8 of 21




      Defendant’s challenge to the aftermarkets’ existence is addressed below in the

discussion of the relevant markets.

      Accordingly, Plaintiffs have adequately alleged exclusive dealing.

      2. Antitrust Injury

      Antitrust injury is “injury of the type the antitrust laws were intended to

prevent and that flows from that which makes the defendant[’s] acts unlawful.”

Todorov v. DCH Healthcare Auth., 921 F.2d 1438, 1449 (11th Cir. 1991) (quoting

Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489 (1977)). A plaintiff

can recover only if its loss is directly attributable to the defendant’s anticompetitive

conduct. Id. at 1449-50; see also Spanish Broad. Sys., 376 F.3d at 1076 (“[A

defendant’s business practices] do not give rise to a federal antitrust claim without

factual allegations specifically addressing how the[] practices have harmed

competition.”). Here, Defendant does not dispute that tying and exclusive dealing

arrangements generally can cause antitrust injury, and Plaintiffs alleged that

Defendant’s arrangements do so by effectively precluding competition in the

aftermarkets, enabling Defendant to charge its customers supracompetitive prices.

      Defendant claims that Plaintiffs’ injuries are solely attributable to its refusal

to deal with Plaintiffs with respect to the distributor’s toolkit and usage counter

(which, as discussed below, is not anticompetitive conduct in this case), but that is




                                           8
      Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 9 of 21




too narrow of a reading of the amended complaint.6 Although not having the

distributor’s toolkit and the usage counter impacts Plaintiffs’ ability to compete, they

have alleged that they are able to compete some without the toolkit and counter but

could compete more—even without the toolkit and counter—but for the tying and

exclusive dealing arrangements, which allegedly harm not only Plaintiffs as

Defendant’s competitors but also competition in the aftermarkets in general.

         Accordingly, Plaintiffs have adequately alleged antitrust injury.

         3. Relevant Markets

         Market definition is “essentially a factual question.” McWane, Inc. v. FTC,

783 F.3d 814, 825 (11th Cir. 2015). However, “antitrust plaintiffs still must present

enough information in their complaint to plausibly suggest the contours of the

relevant geographic and product markets.” Jacobs, 626 F.3d at 1336.

         Antitrust claims require market definition, and “[d]efining the relevant market

requires identification of both the product at issue and the geographic market for that

product.” Bailey v. Allgas, Inc., 284 F.3d 1237, 1246 (11th Cir. 2002) (citing

Spectrofuge Corp. v. Beckman Instruments, Inc., 575 F.2d 256, 276 (5th Cir. 1978));


     6
         Defendant also claims that Plaintiffs’ injuries are attributable to federal regulations, but
Defendant has provided limited support for its argument that the Food and Drug Administration
(FDA) regulatory framework pursuant to which Defendant’s products were “cleared” for surgical
use breaks the chain of proximate causation, thereby preventing Plaintiffs from establishing
antitrust injury. Plaintiffs have persuasively distinguished this case from the one Third Circuit
case cited by Defendant, see Doc. 18, at 14-15, and in any event, the FDA clearance in this case
does not require tying and exclusive dealing arrangements in contravention of antitrust law.



                                                 9
     Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 10 of 21




see also Jacobs, 626 F.3d at 1336. Defendant does not raise the issue of geographic

market definition, and even if it had, the Court would find that Plaintiffs adequately

pleaded this market aspect, see, e.g., Doc. 14, at 12-13 (¶¶35-36). Thus, the Court

will focus on market in terms of product.

         When defining the market in terms of product (rather than geography), “[a]

court should pay particular attention to evidence of the cross-elasticity of demand

and reasonable substitutability of the products, because if consumers view the

products as substitutes, the products are part of the same market.” Jacobs, 626 F.3d

at 1337-38 (citation, quotation marks, and original alteration omitted). For product

submarkets, other factors considered include “industry or public recognition of the

submarket as a separate economic entity, the product’s peculiar characteristics and

uses, unique production facilities, distinct customers, distinct prices, sensitivity to

price changes, and specialized vendors.” Id. at 1337. Generally, a relevant antitrust

market will not be limited to just one brand because “every manufacturer has a

‘natural’ monopoly in the sale and distribution of his own products.” Spectrofuge

Corp. v. Beckman Instruments, Inc., 575 F.2d 256, 282 (5th Cir. 1978). However,

courts may recognize a one-brand market7 for antitrust purposes under certain

circumstances:


     7
        It is immaterial the one-brand market in this case is an aftermarket. Cf. Eastman Kodak
Co. v. Image Tech. Servs., 504 U.S. 451, 479 n.29 (1992) (citations omitted) (“[O]n the occasions
when the [Supreme] Court has considered tying in derivative aftermarkets by manufacturers, it has

                                               10
      Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 11 of 21




          when, for example, the vertically integrated manufacturer uses his
          dominant position at one level of competitive activity to eliminate
          competition at another level,[8] or when . . . the firm’s product is so
          unique or so dominant in the market in which it competes that any
          action by the manufacturer to increase his control over that product
          virtually assures that competition in the market will be destroyed.

Id.

          Here, Plaintiffs allege that the primary product market is surgical robots and

the aftermarkets at issue are maintenance service and replacement parts for surgical

robots and the related instruments. Defendant responds that there is no separate

market for surgical robots because the instruments of laparoscopic surgery and

similar techniques offer reasonably interchangeable substitutes.

          Plaintiff’s amended complaint contains sufficient support for its claim that

surgical robots constitute a market distinct from similar surgical instruments.

Plaintiffs alleged “a very low cross-elasticity of demand between robotic and

laparoscopic surgery” and used the large price spread between surgical robots and

laparoscopic equipment as circumstantial evidence. Doc. 14, at 7 (¶¶19-20) (citing

to a Journal of the American Medical Association research letter to argue that



not adopted any exception to the usual antitrust analysis, treating derivative aftermarkets as it has
every other separate market.”); Aquatherm Indus., Inc. v. Fla. Power & Light Co., 145 F.3d 1258,
1261 (11th Cir. 1998) (treating the “pool heater aftermarket” as “the pool heater market”).
      8
        Cf. Eastman Kodak Co. v. Image Tech. Servs., 504 U.S. 451, 479 n.29 (1992) (citations
and quotation marks omitted) (“[P]ower gained through some natural and legal advantage such as
a patent, copyright, or business acumen can give rise to liability if a seller exploits his dominant
position in one market to expand his empire into the next.”).

                                                11
    Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 12 of 21




although surgical robots cost far more than laparoscopic equipment to maintain, they

are in much greater demand). They also alleged that “customers in the surgical robot

market strongly prefer surgical robots over laparoscopic surgery and are not

sensitive to prices in the laparoscopic equipment market,” id. (¶20), that “[t]he

industry and the public recognize surgical robots as a separate economic entity,” id.

at 8 (¶21), and that there is a professional association focused on robotic surgery, id.

Additionally, Plaintiffs listed five characteristics peculiar to surgical robots that

make the robots superior to laparoscopic equipment, id. at 4 (¶8), and they alleged

that “[m]anufacturers specialize in surgical robots” and “[s]urgeons specialize in

robotic surgery,” evoking the factors of unique production facilities, distinct

customers, and specialized vendors. Id. at 8 (¶21). Accepting these facts as true and

drawing all reasonable inferences in Plaintiffs’ favor, the Court finds that Plaintiffs

have plausible alleged that surgical robots make up a distinct product market, which

is the primary market that is the basis of the aftermarkets at issue in this case.

      Plaintiffs also plausibly alleged the existence of an aftermarket for the

maintenance and repair of surgical robots although, at times, Plaintiffs collapse the

distinction between the aftermarkets of maintenance service and replacement parts

for surgical robots, on the one hand, and the aftermarkets of da Vinci robot service

and EndoWrist instruments, on the other, leading to the issue of one-brand market

definition. This collapse makes sense, however, in light of Plaintiffs’ allegation that


                                          12
    Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 13 of 21




Defendant has “a 98% to 99% market share in the worldwide and surgical robot

markets” with or without the only other two manufacturers of “commercially

available surgical robots.” Id. at 10 (¶29).

      Under these circumstances, both exceptions for one-brand market definition

apply here. See Spectrofuge Corp. v. Beckman Instruments, Inc., 575 F.2d 256, 282

(5th Cir. 1978). Indeed, the crux of the entire amended complaint is that the

vertically integrated Defendant has used its monopoly power in the primary market

of surgical robots to eliminate competition in the related aftermarkets. See Doc. 14,

at 12 (¶33); see also Doc. 18, at 4. Moreover, as alleged, Defendant’s products

occupy a position unique and dominant enough in the markets to warrant one-brand

market definition. See, e.g., Doc. 14, at 6 (¶18) (mentioning “the unique attributes

of surgical robots”) (emphasis added), 12 (¶34) (“[Da Vinci robot parts] are

unique.”) (emphasis added); Doc. 14-4, at 5 (“The EndoWrist instruments have a

unique articulating design[.]”) (emphasis added); see also Doc. 14, at 16 (¶45), 21

(¶66) (on Defendant’s alleged “monopoly power” and corresponding ability to

“exclude competition” in the aftermarkets).

      Accordingly, the amended complaint has plausibly alleged relevant antitrust

markets.




                                          13
     Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 14 of 21




         B. Section 2 Claims (Counts One, Two, Five and Six)

         Plaintiffs alleged both monopolization and attempted monopolization under

section 2 of the Sherman Act. Each is discussed in turn.

         1. Monopolization

         A section 2 monopolization claim is comprised of two elements: “(1) the

possession of [illegal9] monopoly power in the relevant market and (2) the willful

acquisition or maintenance of that power as distinguished from growth or

development as a consequence of a superior product, business acumen, or historic

accident.” Morris Communs. Corp. v. PGA Tour, Inc., 364 F.3d 1288, 1293-94 (11th

Cir. 2004) (quoting United States v. Grinnell Corp., 384 U.S. 563, 570-71 (1966)).

“The first element, monopoly power, is the power to control prices in or to exclude

competition from the relevant market.” Id. at 1294 (citation omitted). “The second

element requires predatory or exclusionary acts or practices that have the effect of

preventing or excluding competition within the relevant market.” Id. (citation

omitted).




     9
         Defendant possesses patents that effectively give it a legal monopoly in the primary
product market of surgical robots. However, in this suit, Plaintiffs do not challenge Defendant’s
monopolization (or attempted monopolization) in the primary market; rather, they sue under the
theory that Defendant’s patents do not allow it to expand its legal monopoly in the primary market
into the aftermarkets through anticompetitive means.

                                               14
    Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 15 of 21




      a. Monopoly Power

      Here, Plaintiffs plausibly alleged Defendant’s monopoly power in the relevant

aftermarkets. See Doc. 14, at 16 (¶45), 21 (¶66). Plaintiffs claimed that they are

“the only known competitor to [Defendant and its exclusive distributors,] in da Vinci

robot service domestically or worldwide,” id. at 16 (¶47), 20 (¶62), and that

“[Defendant], directly and indirectly through its exclusive distributors, has

maintained a market share in da Vinci robot service of more than 99% worldwide

and domestically for nearly 20 years,” id. at 20 (¶61). They further claimed that

“[a]t this time, [Defendant] has a 99% market share in the aftermarket for repair and

replacement of EndoWrist instruments.” Id. at 22-23 (¶70). According to Plaintiffs,

Defendant uses this extremely high degree of market power to charge

supracompetitive prices and to prevent any competitor from competing with

Defendant in the aftermarkets. This is the very definition of monopoly power.

      b. Predatory or Exclusionary Anticompetitive Acts

      Here, Plaintiffs have accused Defendant of the following predatory or

exclusionary anticompetitive acts: tying of da Vinci robot products, da Vinci robot

maintenance services, and EndoWrist products, see, e.g., Doc. 14, at 15 (¶43), 17

(¶49), 23 (¶71); exclusive dealing, including “secur[ing] agreements with customers

that [the customers] will not purchase any competing robots from other

manufacturers,” id. at 9 (¶23), creating “significant switching costs,” id. at 13 (¶38),


                                          15
    Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 16 of 21




and other “unpredictable” costs for customers, id. at 13-15 (¶¶39-41), “foreclosing

access to the market by entering service contracts of five years or more at the time

of purchase or lease of a da Vinci robot system,” id. at 17 (¶49), and “lock[ing]

[customers] into long-term service agreements,” id. at 18 (¶53); sending of a cease-

and-desist demand letter on Plaintiffs’ contacting Defendant’s customers to offer

maintenance services and Plaintiffs’ resetting the EndoWrist usage counter, id. at 28

(¶87); and refusal to provide Plaintiffs with access to the distributor’s toolkit for the

da Vinci robots, id. at 17 (¶49), and to the EndoWrist usage counter, id. at 23 (¶71).

The tying and exclusive dealing allegations, discussed above, satisfy the second

element of monopolization; however, the refusal to deal allegations, based on

Plaintiffs’ being denied access to the distributor’s toolkit and usage counter, do not.

      A private business—even one with monopoly power—may generally refuse

to deal with whomever it chooses. Verizon Communs., Inc. v. Law Offices of Curtis

V. Trinko, LLP, 540 U.S. 398, 407-08 (2004) (hereafter “Trinko”). The most

common exception to this general rule occurs when a prior course of dealing exists

between the plaintiff and the defendant. See, e.g., id. at 408-09 (discussing the

exception available under Aspen Skiing Co. v. Aspen Highlands Skiing Corp., 472

U.S. 585 (1985)); see also Covad Communs. Co. v. BellSouth Corp., 374 F.3d 1044,

1049 (11th Cir. 2004) (“Trinko now effectively makes the unilateral termination of

a voluntary course of dealing a requirement for a valid refusal-to-deal claim under


                                           16
     Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 17 of 21




Aspen.”). Here, because Plaintiffs have alleged no prior course of dealing with

Defendant, they must rely on another exception—either the essential facility

doctrine or Otter Tail10—to overcome the general rule that a private business may

refuse to deal with whomever it chooses. Neither exception applies here.

          i. Essential Facility Doctrine11

          “Under the essential facility [doctrine], a company that has exclusive control

over a facility essential to effective competition may not deny potential competitors

access to that facility on reasonable terms and conditions if to do so would create or

maintain monopoly power in the relevant market.” Morris Communs., 364 F.3d at

1294.       In Morris Communications, the Eleventh Circuit affirmed a summary

judgment in which the district court held that “access to proprietary information, not

in the public domain,” was not an essential facility for antitrust purposes. 235 F.

Supp. 2d 1269, 1285 (M.D. Fla. 2002). The district court reasoned that “a court’s

role is not to force access to proprietary information in the name of competition, as

that would reduce incentive to innovate and ultimately harm consumers.” Id.

          Here, it is undisputed that the alleged essential facilities in this case—the

distributor’s toolkit and the usage counter—hold proprietary information and are



     10
           Otter Tail Power Co. v. United States, 410 U.S. 366 (1973).
     11
          The Court assumes for purposes of ruling on Defendant’s motion to dismiss that the
essential facility doctrine is a viable theory even though the Supreme Court stated in Trinko that
“[w]e have never recognized such a doctrine.” 540 U.S. at 411.

                                                17
    Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 18 of 21




part of Defendant’s patented products. Specifically, the amended complaint alleges

that the distributor’s toolkit consists of “all necessary documentation, software, and

passwords to service da Vinci robot systems,” Doc. 14, at 18-19 (¶55), and the usage

counter is “a programmed memory chip” that Defendant installs “inside each

EndoWrist instrument to prevent the instrument from being used for more than a

certain number of procedures,” id. at 23-24 (¶73). Accordingly, consistent with

Morris Communications, the essential facility doctrine does not apply here.

      ii. Otter Tail

      Assuming Otter Tail provides Plaintiffs with an exception distinct from the

essential facility doctrine, it is inapplicable here because it requires a showing that

the product withheld from the plaintiff-competitor was “otherwise marketed or

available to the public.” Trinko, 540 U.S. at 410; see also Levine v. Bellsouth Corp.,

302 F. Supp. 2d 1358, 1371 (S.D. Fla. 2004) (reasoning that “the defendant’s refusal

to provide to the competitor its product for the retail price” first requires the

defendant to “set a retail price” by offering the product for retail).

      Here, Plaintiffs have not alleged that Defendant has ever offered the

distributor’s toolkit or EndoWrist usage counter to the public. Indeed, they alleged

the opposite. Doc. 14, at 18 (¶55) (“[Defendant] denies access to customers and

third parties to the distributor’s toolkit.”), 24 (¶73) (“[Defendant] has exclusive

control over the usage counter and denies access to it[.] . . . [Defendant] has designed


                                           18
    Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 19 of 21




the memory chip [in the usage counter] to deny access by third parties (including

customers and [independent service operators]) to reset the usage counter to zero for

additional uses.”). Plaintiffs’ reliance on Duty Free Americas, Inc. v. Estee Lauder

Cos., 797 F.3d 1248 (11th Cir. 2015), is misplaced: in that case, the defendant

offered its products to the public and had a prior course of dealing with the plaintiff.

Id. at 1257.    Because Plaintiffs have not alleged that Defendant makes the

distributor’s toolkit or usage counter available to the public, the Otter Tail theory

does not apply here.

      Nevertheless, even without the allegations of Defendant’s refusal to deal,

Plaintiffs have sufficiently addressed both elements of monopolization at the

pleading stage.        Accordingly, Plaintiffs have stated plausible claims of

monopolization under section 2.

      2. Attempted Monopolization

      Attempted monopolization has three elements, but the only arguable

distinction between monopolization and attempted monopolization in this case is

that attempted monopolization requires a plaintiff to show the defendant’s specific

intent to monopolize. See Morris Communs. Corp., 364 F.3d at 1293 n.10 (quoting

Spectrum Sports, Inc. v. McQuillan, 506 U.S. 447, 456 (1993)) (“To demonstrate

attempted monopolization a plaintiff must prove (1) that the defendant has engaged

in predatory or anticompetitive conduct with (2) a specific intent to monopolize and


                                          19
       Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 20 of 21




(3) a dangerous probability of achieving monopoly power.”).12                       Regarding

Defendant’s specific intent, Plaintiffs alleged that “[Defendant] has acted with the

clear intent to exclude competitors and impair competition in da Vinci robot

service,” Doc. 14, at 20 (¶63), and “in the repair and replacement of EndoWrist

instruments,” id. at 28 (¶87). For one instance of conduct supporting this allegation,

they pointed to Defendant’s cease-and-desist letter demanding, in part, that they not

contact its customers to offer services relating to its products. Id. at 20 (¶63), 28

(¶87). The other anticompetitive conduct that Plaintiffs alleged of Defendant also

supports the allegation that it intended to monopolize the markets, even considering

that this conduct does not include Defendant’s refusal to deal with Plaintiffs.

Additionally, Plaintiffs provided factual allegations to show the supracompetitive

nature of Defendant’s pricing in the aftermarkets. Id. at 21 (¶¶64-65), 28-29 (¶¶88-

89).         Accordingly, Plaintiffs have stated plausible claims of attempted

monopolization.

                                         Conclusion

            In sum, for the reasons stated above, the amended complaint plausibly alleges

section 1 claims for tying and exclusive dealing in the aftermarkets for da Vinci



       12
         Because Plaintiffs plausibly stated a claim for monopolization and doing so required
adequately alleging the possession of monopoly power and the commission of predatory or
exclusionary anticompetitive acts, they adequately alleged a dangerous probability of Defendant’s
achieving—or continuing to achieve—monopoly power and the conduct required for attempted
monopolization.

                                               20
    Case 5:19-cv-00055-TKW-MJF Document 31 Filed 09/16/19 Page 21 of 21




robot service and EndoWrist instrument repair and replacement (Counts Three, Four,

Seven, and Eight). The amended complaint also plausibly alleges section 2 claims

for monopoly or attempted monopoly in those aftermarkets based on tying and

exclusive dealing, but not the refusal to deal (Counts One, Two, Five, and Six).

      Accordingly, it is ORDERED that:

      1. Defendant’s motion to dismiss (Doc. 16) is DENIED, except insofar as the

         alleged section 2 claims are based in whole or in part on Defendant’s

         refusal to provide Plaintiffs with the distributor’s toolkit or usage counter.

      2. Defendant shall answer the amended complaint within 14 days of the date

         of this Order. See Fed. R. Civ. P. 12(a)(4)(A).

      3. The parties shall confer, and within 21 days of the date of this Order, file

         an amended Rule 26(f) report, along with the agreed protocol for electronic

         discovery and the agreed protective order for trade secrets and other

         competitively sensitive information. See Doc. 30, at 2 (¶2).

      4. The previously-entered stay, see Doc. 30, at 1 (¶1), will remain in effect

         until the Court reviews and approves the discovery schedule proposed by

         the parties in their amended Rule 26(f) report.

      DONE and ORDERED this 16th day of September, 2019.

                                        T. Kent Wetherell, II
                                       T. KENT WETHERELL, II
                                       UNITED STATES DISTRICT JUDGE

                                         21
